12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ramon Jesus DORADO, Petitioner-Appellant,v.Jon P. GALLEY; Attorney General of the State of Maryland,Respondents-Appellees.
No. 93-6566.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 16, 1993Decided:  December 2, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ramon Jesus Dorado, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Mary Ann Rapp Ince, Office of the Attorney General of Maryland, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ramon Jesus Dorado appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dorado v. Galley, No. CA-92-3569-HAR (D. Md. Apr. 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED